COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-379-CR
  
   
EX 
PARTE JOE ALLAN BOUNDS
  
   
------------
 
FROM 
COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Relator 
Joe Allan Bounds appeals from the trial court’s order denying his motion for 
writ of error coram nobis.  The common law writ of coram nobis is not 
recognized in this state.2  We therefore affirm 
the trial court’s order.
 
  
                                                                  LEE 
ANN DAUPHINOT
                                                                  JUSTICE
  
  
PANEL B:   LIVINGSTON, 
DAUPHINOT, and WALKER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 15, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  Ex 
Parte Massey, 157 Tex. Crim. 491, 249 S.W.2d 599, 601 (Tex. Crim. App. 
1952).